09 Document 39-2 Filed on 11/02/20 in T




                                 EXHIBIT

                                    B
Case 4:20-cv-03709 Document 39-2 Filed on 11/02/20 in TXSD Page 2 of 7
Case 4:20-cv-03709 Document 39-2 Filed on 11/02/20 in TXSD Page 3 of 7
Case 4:20-cv-03709 Document 39-2 Filed on 11/02/20 in TXSD Page 4 of 7
Case 4:20-cv-03709 Document 39-2 Filed on 11/02/20 in TXSD Page 5 of 7
ase 4:20-cv-03709 Document 39-2 Filed on 11/02/20 in TXSD Page 6 of
09 Document 39-2 Filed on 11/02/20 in T
